                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Sterling Arrington, on behalf of    )
Rhondalease Arrington,              )
                                    )                 Civil Action No.: 0:17-cv-02612-JMC
                    Plaintiff,      )
                                    )
      v.                            )                                ORDER
                                    )
                                    )
Commissioner of Social Security     )
Administration,                     )
                                    )
                    Defendant.      )
____________________________________)

       This matter is before the court on Plaintiff Sterling Arrington’s (“Plaintiff”) Motion for

Attorney’s Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), filed on

January 31, 2019. (ECF No. 26.) Defendant Commissioner of Social Security Administration (“the

Commissioner”) responded to Plaintiff’s Motion on February 11, 2019, and the parties agreed to

a stipulation that Plaintiff should be awarded four thousand five hundred dollars and zero cents

($4,500.00) in attorney’s fees. (ECF No. 27 at 1.) After reviewing Plaintiff’s Motion (ECF No. 26)

and the Commissioner’s Response (ECF No. 27), the court finds that the stipulated request for fees

is reasonable and that Plaintiff is entitled to an award of attorney’s fees under the EAJA in the

stipulated amount.

       In accordance with Astrue v. Ratliff, 560 U.S. 586, 589 (2010), EAJA fees awarded by this

court belong to the litigant, thus subjecting EAJA fees to be offset under the Treasury Offset

Program, 31 U.S.C. § 3716(c)(3)(B). Therefore, the court directs that fees be payable to Plaintiff

and delivered to Plaintiff's counsel. Ratliff, 560 U.S. at 589. The amount of attorney’s fees payable

to Plaintiff will be the balance of stipulated attorney’s fees remaining after subtracting the amount



                                                 1
of Plaintiff’s outstanding federal debt. 31 U.S.C. § 3716. If Plaintiff’s outstanding federal debt

exceeds the amount of attorney’s fees under the stipulation, the stipulated amount will be used to

offset Plaintiff’s federal debt and no attorney’s fees shall be paid. See 31 U.S.C. § 3716. (See also

ECF No. 27 at 1–2.)

       After a thorough review of Plaintiff’s Motion (ECF No. 26) and Defendant’s Response

(ECF No. 27), the court GRANTS Plaintiff’s Motion for Attorney’s Fees (ECF No. 15) and awards

$4,500.00 in attorney’s fees.

       IT IS SO ORDERED.




                                                                 United States District Judge
February 14, 2019
Columbia, South Carolina




                                                 2
